                              Case 19-50819-BLS                    Doc 2         Filed 11/15/19             Page 1 of 1
                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF DELAWARE

In re:                                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et al.,1                                                Case No. 17-12560 (BLS)

                                           Remaining Debtors.                               (Jointly Administered)

MICHAEL GOLDBERG, as Liquidating Trustee of the Woodbridge
Liquidation Trust, successor in interest to the estates of WOODBRIDGE
GROUP OF COMPANIES, LLC, et al.,
                                                                                            Adversary Proceeding
                                           Plaintiff,
                                                                                            Case No. 19-50819 (BLS)
                             vs.

MARCELLA P. BEST,

                                           Defendant.


             SUMMONS AND NOTICE OF PRETRIAL CONFERENCE IN AN ADVERSARY PROCEEDING
 YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons with the
 clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that the United States and its
 offices and agencies shall file a motion or answer to the complaint within 35 days.

                       Address of Clerk:                United States Bankruptcy Court
                                                        824 North Market Street, 3rd Floor
                                                        Wilmington, DE 19801

 At the same time, you must also serve a copy of the motion or answer upon the Plaintiff’s attorney. Name and address of
 Plaintiff’s attorneys:

                                                  PACHULSKI STANG ZIEHL & JONES LLP
                                                               Andrew W. Caine
                                                              Bradford J. Sandler
                                                              Colin R. Robinson
                                                      919 North Market Street, 17th Floor
                                                  Wilmington, DE 19899-8705 (Courier 19801)
                                                          Telephone: (302) 652-4100

 If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.
 YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held at
 the following time and place.
                                Address: United States Bankruptcy Court                Courtroom No. 1
                                824 N. Market Street, 6th Floor
                                Wilmington, DE 19801                                   Date and Time: January 22, 2020 @ 10:00 a.m. (ET)

 IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
 ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
 YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

 United States Bankruptcy
 Court for the District of Delaware                                          /s/ Una O’Boyle
 Date: November 15, 2019                                                     Clerk of the Bankruptcy Court




 1
   The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows: Woodbridge Group of Companies, LLC
 (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman
 Oaks, California 91423.

 DOCS_LA:325919.1 94811/003
